Appellant was convicted in the District Court of Kaufman County of the offense of maiming, and his punishment *Page 266 
fixed at confinement in the penitentiary for a period of five years.
An inspection of the record discloses the fact that same shows no sentence to have been passed upon the appellant. In this condition of the record this court would appear to be without jurisdiction, and the appeal is therefore dismissed.
Dismissed.
                          ON REHEARING.                          May 4, 1921.